Citation Nr: 0319175	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  95-40 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's brother-in-law


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel



INTRODUCTION

The veteran served on active duty from October 1957 to April 
1970; he died in July 1992.  The appellant is the surviving 
spouse of the veteran.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  The RO determined that 
new and material evidence had not been received to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant appealed this decision. 
During the course of the appeal, the Board remanded the case 
for further development and procedural purposes in January 
1997 and September 1998.  The appellant and her brother-in-
law appeared before the undersigned Veterans Law Judge at a 
hearing in March 1998.  In a March 2000 decision, the Board 
determined that new and material evidence had been received 
to reopen the appellant's claim, but denied the claim on the 
basis that it was not well grounded.  The appellant appealed 
the case to the U.S. Court of Appeals for Veterans Claims 
(Court).

In a July 2000 Order, the Court granted the parties Joint 
Motion for Remand and vacated that part of the Board's 
decision that denied the appellant's claim for service 
connection for cause of the veteran's death.  In April 2001, 
the Board remanded this case in compliance with the Court's 
July 2000 Order.  The case has now been returned for 
adjudication.


FINDINGS OF FACT

1.  The veteran died in July 1992.  The cause of death was 
certified as cardiogenic show caused by myocardial infarction 
due to severe coronary artery disease with the significant 
contributing condition of acute renal failure.

2.  At the time of the veteran's death, service connection 
was in effect for arthralgia of multiple joints, evaluated as 
20 percent disabling.    

3.   There is no competent medical evidence of record linking 
the veteran's neuropsychiatric disorder to his active 
service.

4.  There is no competent medical evidence that the veteran 
had any form of cardiovascular disease during service or 
within one year of separation from service.

5.  There is no competent medical evidence that the veteran's 
service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.

6.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and any injury or disease 
during the veteran's service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death.  She has 
claimed entitlement to service connection for the cause of 
the veteran's death on several alternative theories.  In 
several statements and testimony at a personal hearing, the 
appellant contended that the veteran had a neuropsychiatric 
disorder which began during service and continued thereafter 
and this either caused or accelerated the cardiac disorder 
that led to the veteran's death.  She also maintained that 
the veteran's cardiac disorder may have begun during service.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2001).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature. 38 C.F.R. 
§ 3.312(c)(4) (2001).

The death certificate indicates that the veteran died in July 
1992 of cardiogenic shock due to myocardial infarction and 
severe coronary artery disease.  It also noted that acute 
renal failure was a significant condition that contributed to 
the veteran's death but did not result in the underlying 
cause.


Neuropsychiatric disorder

The appellant argues that the veteran was entitled to service 
connection for a neuropsychiatric disorder as he suffered 
chronic anxiety during service and continued to manifest a 
neuropsychiatric disorder, variously described as a nervous 
condition, chronic anxiety, and PTSD after service until his 
death.  The appellant contends that the veteran's 
neuropsychiatric disorder aggravated the veteran's 
cardiovascular disorder and thus, contributed to his death.  
To this end, the appellant have presented three medical 
expert opinions reflecting evidence of a nexus between a 
neuropsychiatric disorder and the veteran's cardiovascular 
disease.  

Service medical records disclose diagnoses of psychogenic 
arthritis (rheumatism) and an impression of anxiety reaction.  
Periodic reports of medical history throughout active service 
and at discharge reveal complaints of nervous trouble and 
nervousness since childhood.  An April 1970 examination 
report reveals that the veteran was recommended for release 
from active duty based on his long history of chronic 
anxiety.  At his April 1970 discharge examination, the 
diagnosis was psychogenic arthritis but the psychiatric 
evaluation was normal and there were no other 
neuropsychiatric defects, diagnoses, abnormalities, or 
findings.

After discharge from service, the first complaints of or 
treatment for a neuropsychiatric disorder was in 1975, more 
than five years after the veteran's discharge from active 
service.  VA hospital records show the veteran presented with 
complaints of chest pain and reported a history of 
nervousness all his life.  There were no findings concerning 
any neuropsychiatric abnormalities; however, the records 
reflect diagnoses of anxiety and chronic anxiety, and that 
the veteran was prescribed Valium.  Private and VA medical 
records from 1979 to 1981 show complaints of nerves and that 
the veteran had an anxious disposition; however there were no 
neuropsychiatric abnormalities or diagnoses.  Private and VA 
medical records from 1988 to 1992 show notations of 
anxiousness with history of anxiety and depression.


At her hearings, the appellant testified that the veteran 
received treatment for a psychiatric condition and was 
prescribed medication for this condition throughout his 
active service.  She further testified that she observed him 
to exhibit depression, anxiety, and emotional problems during 
and after active service, and throughout their marriage until 
his death.  The veteran's brother also testified that the 
veteran exhibited markedly increased nervousness and stress 
after his entrance into active service, particularly after 
his return from Vietnam, and that he continued to exhibit 
these symptoms until his death.  The appellant argues, in 
essence, that these statements provide evidence of continuity 
of symptomatology.  

The appellant also submitted copies of several medical texts, 
including one entitled, "Psychological Effects of Acute 
Coronary Care."  The texts submitted to support the claim 
are not probative because they do not concern the veteran 
specifically, nor do they discuss generic relationships 
applying to this case with sufficient specificity.  As such, 
they are insufficient to provide competent medical evidence 
of a nexus either between the veteran's cardiovascular 
disease and his active service, or between any 
neuropsychiatric condition and his active service.   The 
Court has held that a medical article that contains a generic 
statement regarding a possible link between a service-
incurred disease or injury and a present disability does not 
satisfy the nexus element.  See Sacks v. West, 11 Vet. App. 
314, 317 (1998).   

In November 2002, the Board requested a medical review and 
opinion as to whether it was likely that the veteran had a 
neuropsychiatric disorder at the time of his death, and if 
so, whether it was likely that such disorder was related to 
his service.  In an April 2003 expert opinion, a VA staff 
psychiatrist stated that she reviewed the veteran's entire 
claims file and record.  The VA staff psychiatrist stated 
that it was as least as likely as not that the veteran had a 
neuropsychiatric disorder at the time of his death and that 
diagnoses could include PTSD, anxiety, and/or depression.  
However, the VA staff psychiatrist opined that it was not 
possible, without speculation, to conclude these diagnoses as 
there was no formal evaluation and clear documentation of 
symptoms.  Additionally, the VA staff psychiatrist opined 
that while the veteran did have some symptoms of anxiety 
during service and may have developed some symptoms of PTSD 
after service (based on hearing testimony), it was not 
possible, without speculation, to determine whether the 
veteran's neuropsychiatric disorder was related to his 
service.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the claimed disability (in this case, a psychiatric disorder) 
was incurred in service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also granted if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002).  There is 
also a specific regulation concerning PTSD.  Currently, as 
amended in June 1999, 38 C.F.R. § 3.304(f) provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) of the regulations; a link, established by medical 
evidence between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  Formerly, 38 C.F.R. § 
3.304(f) provided that a grant of service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
in-service stressor actually occurred; and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  The 
diagnosis of PTSD must comply with the criteria set forth in 
DSM-IV.  See generally Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the Court held that, when there has been a change in 
an applicable stature or regulation after a claim has been 
filed but before a final decision has been rendered, VA must 
apply the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, neither the current nor 
the former version of 38 C.F.R. § 3.304(f) is more favorable 
to the appellant, as the record does not contain an actual 
diagnosis of PTSD - although there was consideration of such 
a diagnosis.  


The appellant offered statements and testimony in support of 
her claim as well medical treatises.  However, there is no 
indication that the veteran was the subject of any of the 
submitted medical treatise.  While the appellant testified 
that she had medical training as an emergency medical 
technician and that she had worked in a hospital for four 
years following the veteran's discharge from active service, 
the record does not establish that the appellant is currently 
a licensed medical professional, or that she is now or ever 
was a specialist trained in cardiology or psychiatry such 
that she is qualified to provide such an opinion.  See Black 
v. Brown, 10 Vet. App. 279, 284 (1997).  

Following review of the entire claims folder, the Board notes 
that although the veteran was treated for anxiety during 
service, the medical evidence does not show further treatment 
until 5 years after service.  Moreover, the Board finds that 
there is no medical evidence of a diagnosis of 
neuropsychiatric disorder during the veteran's lifetime 
subsequent to service and no competent medical evidence 
linking any neuropsychiatric disorder to any injury or 
disease he incurred during his active military service.  
Moreover, an medical expert opinion stated that a diagnosis 
of a neuropsychiatric disorder could not be made on the 
record without speculation, and that attempting to link any 
such disorder and the veteran's service would also require 
speculation.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a finding that prior 
to or at the time of his death, the veteran had a 
neuropsychiatric disorder which began during service.  Thus, 
there is no basis to award service connection for any 
neuropsychiatric disorder to include PTSD, anxiety, or 
depression.

The Board observes that the record contains three medical 
expert opinions, dated in August 1998, September 1999, and 
December 1995 by Dr. Hurley, Dr. Buffington, and Dr. 
Daugherty, respectively, which provide a link between the 
veteran's chronic anxiety and/or emotional problems and his 
cardiovascular disease.  However, these opinions do not 
provide a nexus between any neuropsychiatric disorder and any 
disease or injury noted during the veteran's active service.  
Under Allen v. Brown, 7 Vet. App. 439, 448 (1995), the Court 
held that where aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran will be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Here, as the Board notes that the veteran is 
not service connected for a neuropsychiatric disorder, the 
preponderance of the evidence does not support a grant of 
entitlement to service connection for the cause of the 
veteran's death as a result of his neuropsychiatric disorder.

Cardiovascular condition

Although service medical records do show a complaint of chest 
pain prior to discharge, service medical records do not show 
any complaints, findings, or diagnosis of a cardiovascular 
disorder during service.  In fact, the examiner observed 
regular sinus rhythm with neither murmur nor thrill, and 
tenderness over the costochondral joint of the 2nd rib.  The 
records show an impression of anxiety reaction, initially; 
subsequent entries reveal the veteran was hospitalized and 
treated for upper respiratory conditions.  A discharge 
summary reflects diagnoses of an undetermined virus 
manifested by flu-like syndrome, superimposed muco purulent 
bronchitis, and lingular pneumonitis, secondary to the 
bronchitis.  Periodic reports of medical examination 
throughout active service dated in March 1968 and September 
1969 reveal blood pressure readings measured at 114 over 78 
and 120 over 88, respectively.  The veteran's report of 
medical examination at discharge, dated in April 1970, notes 
blood pressure readings at 118 over 80, lungs clear to 
auscultation, and chest X-ray results within normal limits.  
No heart or cardiovascular abnormalities, defects, or 
diagnoses were noted.  The report reflects a family history 
in which the veteran's father died at age 53 of a heart 
attack.

Private medical records dated in November 1975, more than 
five years after his discharge from active service, revealed 
that the veteran was diagnosed with arteriosclerotic heart 
disease with myocardial infarction.  In late 1979 and early 
1980, VA and private records show he sustained a second 
myocardial infarction, underwent a coronary bypass graft 
times three, and was hospitalized and treated for a pulmonary 
embolus.  A May 1980 VA examination report indicated that the 
veteran's cardiovascular disease and resultant surgeries had 
left him incapacitated and disabled.  Private and VA medical 
records from 1980 to 1992 show complaints, diagnoses, and 
treatment for arteriosclerotic heart disease and unstable 
angina.  The veteran underwent coronary artery bypass graft 
in April 1992.  A May 1992 hospital report indicated that the 
veteran suffered a left hemispheric cerebral infarction and 
the diagnoses included coronary artery disease, congestive 
heart failure, hypertension, and thrombus in the atrium.  The 
prognosis was very poor due to the poor functioning of his 
heart.  The veteran was hospitalized again in June and July 
1992.  A July 1992 hospital report noted that the veteran 
presented with severe chest pain, shortness of breath, and 
vomiting such that he could not keep his medications down.  
The veteran died during this hospitalization.

In an August 1998 statement, Dr. J. Hurley, one of the 
veteran's treating physicians, opined that as the veteran had 
had a heart attack at age 38, he would have developed the 
beginnings of his cardiovascular disease much earlier and 
perhaps during the years of 1960 and 1970 when he was in the 
service or even before.  While Dr. Hurley's opinion seems to 
provide a nexus, or link, between the cardiovascular disease 
that caused the veteran's death and his active service, the 
Board finds that the statement is less than dispositive. 
First, the physician's use of the word "perhaps" in 
conjunction with the unspecificity of the phrase "during the 
years of 1960 and 1970 ... or even before" is not definite 
enough to pinpoint the onset of the veteran's heart condition 
during the veteran's active service.  Specifically, the Board 
thus finds that Dr. Hurley's opinion that the onset of the 
veteran's cardiovascular disease began "much earlier and 
perhaps during the years of 1960 and 1970 when he was in the 
service or even before" (underline added) is too speculative 
to provide the competent medical evidence needed to establish 
a nexus between the veteran's cardiovascular disease and his 
active service.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a doctor's opinion, expressed in terms of "may," 
was too speculative, on its own), and Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992) (a doctor's opinion that the 
veteran's service-connected condition "may or may not" have 
contributed to his cause of death was inadequate nexus 
evidence).

Additionally, although Dr. Hurley stated he reviewed the 
veteran's claims file and records, he did not provide a 
specific medical basis to support or explain a conclusion 
that the veteran's cardiovascular disease began during 
service.  Other private physicians reviewed the veteran's 
claim file and records in 1995 and 1999 and did not indicate 
any opinion of a relationship between the veteran's service 
and his cardiovascular disease. 

Thus, the Board finds that the record does not contain 
competent medical evidence to establish a nexus, or link, 
between the veteran's cardiovascular disease, which caused 
his death, and his active service.  Accordingly, the Board 
concluded that the preponderance of the evidence is against a 
finding that the veteran's cause of death was related to 
service.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appellant's claim is denied.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant was advised of the 
applicable laws and regulations, and the evidence needed to 
substantiate this claim by an April 2001 Board remand and an 
April 2001 letter.  In particular, the appellant was notified 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  She was advised that it was her responsibility to 
either send medical treatment records from any private 
physician regarding treatment for the claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for her.  The appellant was also asked to 
advise VA if there were any other information or evidence she 
considered relevant to her claim so that VA could help by 
getting that evidence.  The appellant submitted a letter that 
some of the physicians she had identified-Drs. Brown, 
Daugherty, and Pierce-had moved and that she no longer had 
their addresses.  She further informed the RO that their 
records had been destroyed in a fire.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The record shows 
that the RO has secured the veteran's service medical 
records, VA clinical records and examination reports, private 
medical records, a medical opinion, support statements, and 
hearing testimony.  The Board notes that extensive attempts 
were made to obtain additional service medical records and 
records from the Social Security Administration (SSA)-to no 
avail.  In each instance, the RO tracked its attempts to 
obtain the records.  An April 1999 memorandum to claims file 
certifies that no further service medical records can be 
found.  A June 1999 statement from the Assistant Regional 
Commissioner, Processing Center Operations, SSA reveals that 
the veteran's SSA records, with others dating from the same 
time period, have been destroyed.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

